Citation Nr: 1227992	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to separate, compensable disability ratings for superficial varicosities of the bilateral lower extremities.

4.  Entitlement to a compensable disability rating for peripheral vascular disease (PVD) of the bilateral lower extremities.

5.  Entitlement to a compensable rating for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a compensable rating for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to December 1973, and from September 1978 to May 1980.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2003 and May 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at VA Central Office in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

As explained below, the Veteran testified during the January 2012 hearing that he wished to withdraw his claim for service connection for nephropathy.  Specifically, he testified that he never intended to file a claim for a kidney condition and that, instead, he is seeking service connection for neuropathy of the upper extremities.  

In a correspondence received in April 2012, the Veteran stated he was still requesting an appeal as to May 2011 rating action and the issue of service connection for nephropathy, as well as claims for compensable disability ratings for multiple disabilities.  He emphasized that the issues "brought forward" from the January 2012 Board hearing were the issues related to superficial varicosities, PVD, and peripheral neuropathy of the lower extremities.  In this instance, the Veteran's April 2012 reference to the nephropathy claim appears to be an example of the perpetual confusion related to "nephropathy" and "neuropathy", as he clearly identified the issues he wished to appeal during the January 2012 hearing and expressed a clear intention to withdraw the nephropathy claim.  In the event that the Veteran wishes to pursue a claim for nephropathy at a later date, he is free to do so.  

As for the hypertension claim, the Veteran's claim for service connection was denied in the April 2003 rating decision.  The Veteran filed a timely Notice of Disagreement as to this issue in June 2003.  38 C.F.R. §§ 20.201, 20.302 2011).  Thereafter, in a July 2008 rating decision, the RO characterized the issue as a claim of whether new and material evidence had been received to reopen the hypertension claim and denied the claim in a July 2008 rating decision.  As the Veteran filed a timely NOD, the April 2003 rating decision did not become final; and, the subsequent July 2008 rating decision is void ab initio.  Accordingly, the issue is properly characterized as a claim for service connection, as reflect on the title page.  

During the January 2012 Board hearing, the Veteran raised an informal claim for service connection for neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.  Thereafter, in an April 2012 correspondence, he raised the issue of an earlier effective date for the grant of service connection for superficial varicosities of the lower extremities.  Thus, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


The issues of service connection for hypertension and increased ratings for varicose veins, PVD, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On January 31, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim for service connection for nephropathy, to include as secondary to diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).



During the January 31, 2012 Board hearing, prior to promulgation of a decision in the appeal, the Veteran notified the Board of his desire to withdraw his appeal as to the issue of entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus.  He testified that he never intended to seek out a claim for service connection for a kidney disorder (nephropathy).  Hearing Transcript at p. 6.  Instead, he said he had always wished to pursue a claim for "neuropathy" of the upper extremities.  Id.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of the hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for nephropathy, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for service connection for nephropathy, to include as secondary to diabetes mellitus, is dismissed without prejudice.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The claims file reflects that the Veteran's claim for service connection for hypertension was denied in an April 2003 rating decision.  In June 2003, he filed a Notice of Disagreement (NOD) with respect to the denial of his hypertension claim.  In subsequent correspondences to VA, and during the January 2012 Board hearing, he reiterated his disagreement with the April 2003 rating decision as to this issue.  To date, the Veteran has not been issued a Statement of the Case (SOC) for the claim of service connection for hypertension.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As for the remaining claims, the Board granted service connection for superficial varicosities (varicose veins) of the lower extremities, peripheral neuropathy of the left and right lower extremities, and PVD of the lower extremities in a March 2010 decision.  The RO effectuated the grant of service connection for these claims in a May 2011 rating decision and assigned noncompensable ratings for the Veteran's disabilities, effective from May 22, 2003.  

During the January 2012 hearing, the Veteran expressed his disagreement with the May 2011 rating decision with regards to noncompensable ratings assigned for his varicose veins of the lower extremities and PVD of the bilateral lower extremities.  With regards to the varicose veins disability, he asserted that separate disability ratings were warranted for his left and right leg.  As this occurred during the appellate period following the May 2011 rating decision, and because the Veteran clearly expressed dissatisfaction or disagreement with the ratings assigned for his lower extremities varicose veins and PVD, the Board finds that the Veteran's January 2012 testimony constituted a timely NOD as to the May 2011 rating decision.  38 C.F.R. §§ 20.201, 20.302.  Additionally, the Veteran filed a NOD in April 2012 with respect to the noncompensable disability ratings assigned in the May 2011 rating decision for his service-connected peripheral neuropathy of the left and right legs.  38 C.F.R. §§ 20.201, 20.302.  To date, no SOC has been issued addressing these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Consequently, the Board must remand these claims in order for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

2.  After associating any additional evidence with the claims file, issue a Statement of the Case to the Veteran concerning the claims for service connection for hypertension, and the claims for increased ratings for the Veteran's service-connected superficial varicosities, peripheral neuropathy, and PVD of the bilateral lower extremities, to include consideration of whether separate ratings are warranted for these disability for each respective extremity.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


